UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
G. KEYS PC/LOGIS NP, et al.,              )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                   Civil Action No. 08-1413 (PLF)
                                          )
MAISHA POPE,                              )
                                          )
            Defendant.                    )
__________________________________________)


                                   MEMORANDUM OPINION

               In their complaint plaintiffs allege various common law claims arising from their

consultancy on a home renovation project for the defendant. The matter is now before the Court

on defendant’s motion to dismiss or, in the alternative, to transfer the case to the Superior Court

of the District of Columbia. After a careful review of the complaint and the parties’ papers, the

Court concludes that it does not have subject matter jurisdiction over plaintiffs’ claims. It

therefore will transfer the case to the Superior Court.

               Plaintiff G. Keys PC/LOGIS NP is a consulting company and plaintiff Gregg

Keys is the sole owner of G. Keys PC/LOGIS NP and a consultant for the company. See

Complaint ¶¶ 2, 3. Both are allegedly Missouri residents. See id. Defendant Maisha Pope, a

District of Columbia resident, allegedly entered into a contract with plaintiffs to oversee

renovation work on her home. See id. ¶¶ 8-11. Plaintiffs allege that after fourteen months of

work defendant suspended the project and halted further payments. See id. ¶ 25. Plaintiffs filed

suit in this Court for breach of contract, unjust enrichment, and trespass to chattels.
               Defendant moves to dismiss the complaint or to transfer the case to the Superior

Court on two grounds: (1) the parties are not in fact diverse, and (2) there is a proceeding

pending before the District of Columbia Department of Regulatory Affairs regarding the same

alleged contract. Regardless of whether these arguments justify dismissal, the Court has

discerned a separate defect in plaintiffs’ complaint, the failure to allege the amount in

controversy necessary to give a federal court jurisdiction in a diversity action. This failing

requires the Court sua sponte to transfer the case to the Superior Court.

               Federal courts are courts of limited jurisdiction, possessing only the power

conferred by the Constitution and by statutes enacted by Congress. See Kokkonen v. Guardian

Life Ins. Co. of America, 511 U.S. 375, 377 (1994); Loughlin v. United States, 393 F.3d 155,

170 (D.C. Cir. 2004). A federal court does not presume that a cause of action lies within its

limited jurisdiction. Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. at 377; Bush v.

Butler, 521 F. Supp. 2d 63, 70 (D.D.C. 2007). All plaintiffs bear the burden of establishing that

the Court has subject matter jurisdiction. See Price v. College Park Honda, Civil Action No.

05-0624, 2006 WL 1102818 at *6 (D.D.C. Mar. 31, 2006) (citing Rosenboro v. Kim, 994 F.2d

13, 17 (D.C. Cir. 1993)).

               When it perceives that subject matter jurisdiction is in question, the Court should

address the issue sua sponte. See Prunte v. Universal Musical Group, 484 F. Supp. 2d 32, 38

(D.D.C. 2007) (citing Doe by Fein v. District of Columbia, 93 F.3d 861, 871 (D.C. Cir. 1996)

(noting that, because subject matter jurisdiction “goes to the foundation of the court’s power to

resolve a case, [] the court is obliged to address it sua sponte”)). “Subject-matter jurisdiction

cannot be forfeited or waived and should be considered when fairly in doubt.” Ashcroft v. Iqbal,


                                                  2
129 S. Ct. 1937, 1945 (2009). When considering the issue of subject matter jurisdiction, the

Court must accept all of the complaint’s well-pleaded factual allegations as true and draw all

reasonable inferences from those allegations in the plaintiffs’ favor. See Gov’t of Rwanda v.

Rwanda Working Group, 150 F. Supp. 2d 1, 4 (D.D.C. 2001).

               The complaint in this case alleges that the Court’s jurisdiction is established by 11

D.C. Code § 921, 28 U.S.C. § 1331 and 28 U.S.C. § 1332. Section 1331, governing federal

question jurisdiction, is irrelevant because none of the claims in this case raise a federal question.

See Bush v. Butler, 521 F. Supp. 2d at 71 (“A federal district court does not have federal

question jurisdiction over state law torts.”). Nor does 11 D.C. Code § 921 provide a basis for

jurisdiction in this Court — it relates only to the jurisdiction of the Superior Court. More likely,

plaintiffs intended to assert federal jurisdiction based solely on diversity of citizenship under 28

U.S.C. § 1332. See Complaint ¶ 1 (“The matter in controversy exceeds, exclusive of interests

and costs, the sum specified by 28 U.S.C. § 1332.”).

               The diversity statute, 28 U.S.C. § 1332, provides for federal jurisdiction over civil

actions between citizens of different states, but only where the amount in controversy, exclusive

of interest and costs, exceeds $75,000. See 28 U.S.C. § 1332(a). Plaintiffs do not allege

damages in an amount that meets this jurisdictional bar.1 Plaintiffs seek damages that total


       1
                It appears that plaintiffs’ counsel interpreted 11 D.C. Code §921(a)(2) as placing a
cap of $50,000 on the amount in controversy for civil cases over which the Superior Court had
jurisdiction, and thereby somehow created an independent basis for jurisdiction in the United
States District Court for the District of Columbia. Read in its entirety, however, Section 921
limited Superior Court jurisdiction with an amount in controversy cap of $50,000 only for the
first thirty months after the effective date of the Court Reorganization Act. See 11 D.C. Code
§ 921(a)(6) (“Immediately following the expiration of the thirty-month period beginning on such
effective date, the court has jurisdiction (regardless of the amount in controversy) of any civil
action or any other matter, at law or in equity, brought in the District of Columbia.”) (emphasis

                                                  3
$52,764.08, “plus interests, costs, and attorney’s fees, any and all additional damages that may be

incurred between the date of filing of the Complaint and trial, plus prejudgment interest, punitive

damages, and such other relief that this Court deems just and proper.” Complaint at 11.

Plaintiffs also demand return of the personal property which is the subject of Count III (trespass

to chattels) — namely, a ladder, a ShopVac machine with attachments, and an unopened, full

propane tank. See id. ¶ 42. These additional allegations do not raise the amount in controversy

from $52,764.08 to an amount above the $75,000 jurisdictional bar.

               First, while the ladder, the ShopVac machine, and the propane tank certainly have

some value (although plaintiffs do not allege a precise amount), the dollar value of these

common pieces of construction equipment could not reasonably make up the approximately

$22,000 difference between plaintiffs’ alleged damages and the amount in controversy

requirement. Second, plaintiffs have not alleged what, if any, “additional damages” might occur

between the date on which the complaint was filed, less than a year ago, and trial. The Court will

not rely on the possibility of such speculative damages in determining whether plaintiffs have

met their burden to establish jurisdiction. See Breakman v. AOL, LLC, 545 F. Supp. 2d 96, 107

(D.D.C. 2008).

               Third, courts in this district have determined that attorneys’ fees generally are not

included in an analysis of the amount in controversy, unless provided for by statute or contract.

See Breakman v. AOL, LLC, 545 F. Supp. 2d at 107; Wexler v. United Air Lines, 496 F. Supp.

2d 150, 154 (D.D.C. 2007); Griffin v. Coastal Int’l Sec., Inc., Civil Action No. 06-2246, 2007


added). The District of Columbia Court Reorganization Act of 1970, became law on July 29,
1970, see Pub. L. No. 91-358, 84 Stat. 473, and this thirty-month period therefore has long since
expired.

                                                 4
U.S. Dist. LEXIS 40041 at *8 (D.D.C. June 4, 2007); Brand v. Gov’t Emples. Ins. Co., Civil

Action No. 04-1133, 2005 U.S. Dist. LEXIS 44787 at *16-18 (D.D.C. Nov. 29, 2005); Srour v.

Barnes, 670 F. Supp. 18, 22 (D.D.C. 1987). Plaintiffs have not identified any statutory or

contractual basis for attorneys’ fees in this case, and the Court does not perceive any basis for

such in the allegations of the complaint.

               Finally, plaintiffs mention a request for punitive damages as part of their desired

damage award. “Punitive damages may generally be included when calculating the amount in

controversy under 28 U.S.C. § 1332(a).” Wexler v. United Air Lines, 496 F. Supp. 2d at 154

(citing Nwachukwu v. Karl, 223 F. Supp. 2d 60, 66 (D.D.C. 2002)). “When the existence of

federal jurisdiction depends on a claim for punitive damages, the court should ‘scrutinize the

punitive damage claim to ensure that it has at least a colorable basis in law and fact. . . . Liberal

pleading rules are not a license for plaintiffs to shoehorn essentially local actions into federal

court through extravagant or invalid punitive damage claims.’” Hunter v. District of Columbia,

384 F. Supp. 2d 257, 261 (D.D.C. 2005) (quoting Kahal v. J.W. Wilson & Assocs., Inc., 673

F.2d 547, 548 (D.C. Cir. 1982)).

               Plaintiffs allege causes of action both in tort and in contract. Punitive damages

typically are not available for a breach of contract. See Fireman’s Fund Ins. Co. v. CTIA, 480 F.

Supp. 2d 7, 12-13 (D.D.C. 2007). “Punitive damages may be awarded in a tort action if the

defendant’s tortious behavior is accompanied by ‘fraud, ill will, recklessness, wantonness,

oppressiveness, wilful disregard of the plaintiff's right, or other circumstances tending to

aggravate the injury.’” Hunter v. District of Columbia, 384 F. Supp. 2d at 261 (quoting Butera v.

District of Columbia, 235 F.3d 637, 657 (D.C. Cir. 2001)). Nowhere in plaintiffs’ complaint do


                                                  5
they allege fraud, ill will, recklessness, or any of the other aggravating factors necessary to make

an award of punitive damages appropriate. In fact, the only allegation related to punitive

damages in the complaint is the inclusion of an unquantified request in the catchall damage

demand. This vague allegation does not give plaintiffs’ claims for punitive damages a “colorable

basis in law,” Hunter v. District of Columbia, 384 F. Supp. 2d at 261, and is insufficient to meet

plaintiffs’ burden to establish jurisdiction.

                For the foregoing reasons, the Court concludes that plaintiffs have not met the

amount in controversy requirement for diversity jurisdiction and that it therefore may not

exercise jurisdiction over plaintiffs’ claims. It will transfer the case to the Superior Court of the

District of Columbia. An Order accompanying this Memorandum Opinion will issue this same

day.


                                                /s/____________________________
                                                PAUL L. FRIEDMAN
                                                United States District Judge
DATE: June 19, 2009




                                                  6